                Case 2:20-cv-00547-RSM Document 28 Filed 12/17/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT FOR THE
 8
                                     WESTERN DISTRICT OF WASHINGTON
 9                                             AT SEATTLE
10
11
     ANNIE KANNIKA and YOEUN                              2:20-cv-00547-RSM
12
     PHOEUN,
                                                          THIRD STIPULATED MOTION
13
                                        Plaintiffs,       AND ORDER FOR EXTENSION
14                                                        TO BRIEFING SCHEDULE
                              v.
15
   UNITED STATES CITIZENSHIP AND
16 IMMIGRATION SERVICES, et al.
17
                                        Defendants.
18
19                                                    STIPULATION
20
              Plaintiffs request a twenty-one extension of the December 18, 2020 deadline to file their
21
     motion for summary judgment. Defendants do not oppose the request as long as the other
22
23 deadlines are also extended by 21 days.
24            The parties are currently seeking resolution of disputed issues involving the
25 administrative record and are discussing possible settlement of the case.
26
              Therefore, the parties propose the following amended briefing schedule for the filing of
27
28 summary judgment motions and any responses thereto:



      Stipulation and Order
      20-cv-00547-RSM - 1
               Case 2:20-cv-00547-RSM Document 28 Filed 12/17/20 Page 2 of 3




1            1. Plaintiffs shall file a motion for summary judgment, which must not exceed twenty-
2                four pages, no later than January 6, 2021 and note it on the motion calendar for May
3
                 21, 2021;
4
             2. Defendants shall file their combined response and cross motion for summary
5
6                judgment, which must not exceed twenty-four pages, no later than March 18, 2021

7                and note it on the motion calendar for May 21, 2021;
8
             3. Plaintiffs shall file their combined response to Defendants’ motion and reply to
9
                 Plaintiffs’ motion, which must not exceed twelve pages, no later than April 22, 2021.
10
11           4. Defendants shall file their reply, which must not exceed twelve pages, in support of

12               their motion no later than May 21, 2021.
13
       Dated this 17th day of December, 2020.           Dated this 16th day of December, 2020.
14
       WILLIAM FRICK                                    BRIAN T. MORAN
15                                                      United States Attorney
16                                                       s/ Sarah K. Morehead
        s/ William Frick
                                                        SARAH MOREHEAD, WSBA No. 29680
17     WILLIAM FRICK, WSBA No. 26648
                                                        Assistant United States Attorney
       701 Millennium Tower
18                                                      United States Attorney’s Office
       719 Second Avenue
                                                        700 Stewart Street, Suite 5220
19     Seattle, WA 98104
                                                        Seattle, Washington 98101-1271
       Phone: 206-286-0167
20                                                      Phone: 206-553-7970
       Email: william@fricklawfirm.info                 Email: sarah.morehead@usdoj.gov
21
       Attorney for Plaintiffs                          Attorney for Defendants
22
23
24
25
26
27
28



     Stipulation and Order
     20-cv-00547-RSM - 2
               Case 2:20-cv-00547-RSM Document 28 Filed 12/17/20 Page 3 of 3




1                                                ORDER

2
             The parties having so stipulated, IT IS ORDERED that the parties will comply with the
3
4 above stipulated briefing schedule.
5
             Dated this 17th day of December, 2020.
6
7
8
9
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Stipulation and Order
     20-cv-00547-RSM - 3
